Exhibit 10.7

 



ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (“Assignment”) is effective as of July
1, 2015 (“Effective Date”) by and among OJSC Pharmsynthez, a Russian open joint
stock company (“Pharm” or (“ASSIGNOR”) and OPKO Pharmaceuticals, LLC (“OPKO or
“ASSIGNEE,” and collectively with ASSIGNOR, the “Parties”).

 

WHEREAS, Pharm and Xenetic Biosciences, Inc., a Nevada corporation (“Xenetic”),
have entered into a financing transaction under that certain Securities Purchase
Agreement by and between Pharm and Xenetic dated June 30, 2015 (the “Purchase
Agreement”), pursuant to which (i) Pharm acquired a Ten Percent (10%) Senior
Secured Collateralized Convertible Promissory Note in the principal amount of $3
million (the “Note”) from Xenetic, and (ii) Xenetic granted Pharm a security
interest in substantially all of its assets as set forth in that Security
Agreement between Pharm and Xenetic, dated of even date (the “Security
Agreement,” and together with the Purchase Agreement, the “Xenetic Agreements”).

 

WHEREAS, OPKO and Pharm have entered into various transactions pursuant to which
(i) OPKO will provide financing to Pharm (the “Pharm Financing”) as described in
the Pharm Note Purchase Agreement dated of even date (the “Pharm Note
Agreement”) upon the terms set forth therein, and (ii) Pharm is to repay the
principal amount lent to it together with additional consideration in the form
of, among other things, an assignment of all of its rights in and pursuant to
the Security Agreement with Xenetic.

 

WHEREAS, Subject to the terms and conditions hereof, Pharm desires to assign all
of its right, title and interest in and under the Security Agreement to OPKO.

 

WHEREAS, subject to the terms and conditions hereof, OPKO desires to accept and
assume the Security Agreement and such rights, obligations and liabilities of a
Secured Party under the Agreement.

 

NOW, THEREFORE, for Ten Dollars ($10.00) and in consideration of the mutual
covenants and agreements set forth herein and in the Pharm Note Purchase
Agreement, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as set forth below.

 



1

 

 

1. Assignment and Assumption. The Parties agree that with regard to the Security
Agreement and as set forth herein, ASSIGNOR hereby sells, transfers, conveys,
delivers, assigns and delegates to ASSIGNEE, and ASSIGNEE hereby accepts and
assumes the Security Agreement and all of ASSIGNOR’s rights, obligations and
liabilities under the Security Agreement (the “Assigned Obligations”) in
accordance with the terms and conditions thereof; provided , however, that
ASSIGNEE does not assume any liability for any breach or failure to perform
under any Assumed Obligation that results from any act, event, circumstance or
omission of ASSIGNOR or any other party occurring prior or following the date
hereof. ASSIGNOR agrees to indemnify and hold harmless ASSIGNEE from and against
any loss, damage, cost or expense in connection with such default. Except for
the Assigned Obligations, ASSIGNEE is not assuming and is not liable for any
other liabilities, debts or obligations of ASSIGNOR whatsoever.



 

2. Representations and Warranties. ASSIGNOR hereby represents and warrants that
ASSIGNOR has the full right and authority to assign the Security Agreement and
the Assigned Obligations to ASSIGNEE, and all required consents and approvals to
such assignments have been obtained by ASSIGNOR from any and all necessary
parties. ASSIGNOR further represents and warrants to ASSIGNEE that: (i) ASSIGNOR
has delivered to ASSIGNEE a true and complete copy of the Security Agreement and
the Note, which have not been amended to date and which are in full force and
effect as of the date hereof; (ii) as of the Effective Date, ASSIGNOR will hold
good and valid title to all of its contractual rights in the Security Agreement
and Note, free and clear of any and all liens and encumbrances; (iii) to
ASSIGNOR’s knowledge, there does not exist under the Security Agreement or Note
any violation, breach or event of default, or event or condition that, after
notice or lapse of time or both, would constitute a material violation, breach
or event of default thereunder on the part of ASSIGNOR, and ASSIGNOR neither has
received any notice nor has any knowledge of any claim alleging any such
violation, breach or default; and (iv) there are no suits, actions, claims,
complaints, litigation, investigations or legal or administrative or arbitration
proceedings pending or, to ASSIGNOR’s knowledge, threatened, whether at law or
in equity, before or by any federal , foreign, state, local or other
governmental agency or any judgments, decrees, injunctions, rulings, awards or
orders of any governmental agency against ASSIGNOR or any of its affiliates
which would reasonably be likely to materially affect this Assignment or the
Security Agreement, the Note, or any other agreements, documents and instruments
to be executed in connection herewith.



2

 

 





3. Power of Attorney. ASSIGNOR appoints ASSIGNEE, its successors and assigns as
the true and lawful attorney-in-fact of ASSIGNOR, with full power of
substitution, having full right and authority, in the name of ASSIGNOR to
collect or enforce for the account of ASSIGNEE, liabilities and obligations of
third parties under the Security Agreement and Note (upon Default by Xenetic);
to institute and prosecute all proceedings that ASSIGNEE may deem proper in
order to enforce any claim to obligations owed under the Security Agreement and
the Note(upon Default by Xenetic), to defend and compromise any and all actions,
suits or proceedings in respect of the Security Agreement, and to do all such
acts in relation to the Security Agreement and Note (upon Default by Xenetic)
that ASSIGNEE may deem advisable. ASSIGNOR agrees that the above-stated powers
are coupled with an interest and shall be irrevocable by ASSIGNOR.

 

4. Payment of Amounts Due. ASSIGNOR hereby authorizes and directs all obligors
under the Security Agreement to deliver any warrants, checks, drafts or payments
to be issued or paid to ASSIGNOR pursuant to the Agreement to ASSIGNEE; and
ASSIGNOR further authorizes ASSIGNEE to receive such warrants, checks, drafts or
payments from such obligors and to endorse ASSIGNEE’s name on them and to
collect all funds due or to become due under the Security Agreement or Note.

 

5. Payments Held in Trust. Any payment that may be received by ASSIGNOR to which
ASSIGNEE is entitled by reason of this Assignment shall be received by ASSIGNOR
as trustee for ASSIGNEE, and will be immediately delivered to ASSIGNEE without
commingling with any other funds of ASSIGNOR.

 

6. Notice of Assignment. Notice of the assignment under this Assignment shall be
given by ASSIGNOR to all parties to the Security Agreement and the Assigned
Obligations (other than ASSIGNOR) or to such parties’ duly authorized agents.

 

7. Amendments and Waivers. The terms and provisions of this Assignment may be
modified or amended only by written agreement executed by all of the Parties.
The terms and provisions of this Assignment may be waived, or consent for the
departure therefrom granted, only by written document executed by the Party
entitled to the benefits of such terms or provisions. No such waiver or consent
shall be deemed to be or shall constitute a waiver or consent with respect to
any other terms or provisions of this Assignment, whether or not similar. Each
such waiver or consent shall be effective only in the specific instance and for
the purpose for which it was given, and shall not constitute a continuing waiver
or consent.



 



3

 

 



8. Headings; Severability. All section headings used herein are for reference
and identification purposes only and are not intended to, and shall not under
any circumstances, serve to alter, amend, amplify, vary, or limit the express
provisions hereof. If any provision of this Assignment or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof. To the extent permitted by law, the Parties hereby waive any provision
of law that renders any provision of this Assignment invalid or unenforceable in
any respect.

 

9. Governing Law. The Assignment and any actions arising out of or relating to
this Assignment shall be governed by and construed and interpreted in accordance
with the laws of New York without regard to the conflict of law provisions
thereof.

 

10. Counterparts. This Assignment may be executed in multiple counterparts, each
of which shall be deemed to be an original and of equal force and effect, but
all of which taken together shall constitute one and the same instrument. A
facsimile, digital, PDF, e-mail or other electronic copy hereof shall suffice as
an original signature.

 

11. Successors and Assigns. The statements, representations, warranties,
covenants and agreements in this Assignment shall inure to the benefit of, and
be binding upon, the Parties hereto and their respective heirs, successors,
trustees, transferees and permitted assigns.

 

12. Further Assurances. In case at any time after the date of this Assignment
any further action is necessary to carry out the purposes of this Assignment,
each of the Parties will take such further action (including the execution and
delivery of such further instruments, notices and documents) as the other Party
reasonably may request in order to more fully effectuate the assignment and
assumption provided for under this Assignment.



 

[Remainder of Page Left Intentionally Blank)

 

[Signature Page Follows]

 

 



4

 

 



IN WITNESS WHEREOF the parties hereto have executed this Assignment as of the
Effective Date set forth above.

 

[ex1007_image1.jpg]

 

ASSIGNEE:

 

OPKO Pharmaceuticals, LLC

 

By:____________________

Name:__________________

Title:___________________

 



ACKNOWLEDGEMENT AND AGREEMENT:

 

Xenetic Biosciences, Inc. hereby acknowledges the assignment of the Security
Agreement to OPKO pursuant to this Assignment and Assumption Agreement and that
OPKO may hereinafter exercise any and al 1 rights as a Secured Party and Agent
under the Security Agreement if and when entitled.

 

Xenetic Biosciences, Inc.

 

 

/s/ M. Scott Maguire

 

Title: M. Scott Maguire

Date: July 3, 2015